Citation Nr: 0208680	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $1,303, including whether the overpayment was properly 
created.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran, who had active service from May 1953 until April 
1955, died in August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

A June 1996 Board decision denied waiver of recovery of the 
portion of the appellant's debt that accrued due to her 
failure to report wage income.  The June 1996 Board decision 
and an October 1997 Board decision remanded the issue of 
entitlement to waiver of recovery of that portion of the 
overpayment attributable to the appellant's receipt of Social 
Security benefit.

A March 1999 decision determined that the amount of the 
overpayment attributable to the appellant's receipt of Social 
Security benefits was $2,765.  The March 1999 RO decision 
granted waiver of recovery of $1,462 of the $2,765 
overpayment.



FINDING OF FACT

The overpayment in the calculated amount of $1,303 was 
created as a result of incorrectly considering that the 
appellant was in receipt of Social Security benefits prior to 
May 1992.  


CONCLUSION OF LAW

The overpayment in the calculated amount of $1,303 was 
created as a result of sole VA error.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.500, 3.502 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist claimants has been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et. seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2001).  Although the appellant and 
her representative have not been provided with all pertinent 
governing legal authority relating to whether or not the 
overpayment in the calculated amount of $1,303 was properly 
created, in light of the Board's conclusion herein that it 
was not properly created, resulting in a complete grant of 
benefits for the appellant, the appellant is not prejudiced 
by this decision.  With respect to this appeal, it is 
concluded that the Board may now proceed, without prejudice 
to the appellant, because there is no indication that any 
further notification or development would result in any 
greater benefit to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The RO's March 1999 decision indicates that the total amount 
of the overpayment attributable to the appellant's receipt of 
Social Security benefits was $2,765.  This decision then 
concludes that waiver of $1,462, of the $2,765, is warranted 
leaving an overpayment in the calculated amount of $1,303.  
However, the decision also indicates that the overpayment in 
the calculated amount of $1,303 was originally created based 
on a belief that the appellant was in receipt of Social 
Security benefits prior to May 1992.  The March 1999 RO 
decision indicates that when it was ascertained that she did 
not receive Social Security benefits until May 1992 an 
adjustment in her payment was made, effective September 1, 
1991, generating a retroactive benefit of the $1,303 which 
was applied to the overpayment.  However, even though the 
RO's decision indicates that the $1,303 was applied to the 
overpayment, it goes on to conclude that the overpayment in 
the calculated amount of $1,303 still exists.  

The record indicates that the appellant initially advised the 
VA that she was in receipt of Social Security benefits in her 
October 1992 Eligibility Verification Report.  At that time 
she did not advise the VA of when she began to receive Social 
Security benefits.  The VA undertook action to retroactively 
amend the appellant's award, beginning the first day of her 
accounting period, September 1, 1991.  This resulted in 
creation of the overpayment in the calculated amount of 
$2,754, after a subsequent addition of $11.  It was 
subsequently ascertained that the appellant was not in 
receipt of Social Security benefits at the beginning of her 
accounting period, September 1, 1991, but rather did not 
begin to receive Social Security benefits until May 1992.  
Therefore, the RO undertook to adjust her award of benefits, 
effective June 1, 1992, the first day of the month following 
the receipt of Social Security benefits.  This resulted in a 
retroactive adjustment in the amount of $1,303, the amount of 
the overpayment that was created during the period from 
September 1, 1991, through May 1992.  This $1,303 is the 
amount of the overpayment that is currently before the Board 
for consideration.  

In light of the evidence indicating that the appellant was 
not in receipt of Social Security benefits prior to May 1992, 
a the preponderance of the evidence is against a finding that 
her award should have been reduced prior to June 1, 1992.  
Therefore, the overpayment in the calculated amount of $1,303 
was not properly created.  

ORDER

The overpayment in the calculated amount of $1,303 was not 
properly created and the appeal is granted.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you. 

 

